Citation Nr: 1817304	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  17-08 975	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether vacatur of a August 23, 2017, decision of the Board of Veterans' Appeals (Board) is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1963 to November 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In August 2017, the Board issued a decision that declined to reopen a claim of service connection for a low back disability.  The case is now before the undersigned for a ruling on the Veteran's motion requesting that the Board's August 23, 2017, decision be vacated for denial of due process.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  On August 23, 2017, the Board issued a decision denying the Veteran's appeal seeking to reopen a claim service connection for a low back disability.

2.  In July 2017, and prior to the issuance of the Board's decision, the Veteran's attorney submitted a timely request for a 90-day extension of time to submit additional evidence/argument.  Unfortunately, the Board issued a decision without ruling on this request for extension of time.  As the Veteran's attorney has submitted additional evidence in support of the Veteran's claim to reopen within the 90-day period, the August 23, 2017, Board denial is vacated.

3.  An unappealed June 2009 rating decision denied service connection for a low back disability.  Evidence received since the June 2009 denial includes an undated private medical opinion which shows that the Veteran's current low back disability may be related to service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

4.  The evidence of record includes the Veteran's reports of chronic back pain, service treatment records (STRs) showing treatment for an in-service back injury while lifting a truck,  postservice records showing a current diagnosis of degenerative disc disease (DDD) of the lumbar spine, and an undated private opinion noting that the Veteran's current DDD is at least as likely as not the result of the injury he suffered during service.  The December 2008 negative VA opinion cannot be assigned significant probative weight because the examiner did not discuss and account for the Veteran's competent and credible statements regarding his continuing symptoms of back pain since service.  


CONCLUSIONS OF LAW

1.  The August 23, 2017, Board decision denying the Veteran's appeal seeking to reopen a claim service connection for a low back disability was issued prior to the Board ruling on his attorney's request for an extension of time, which constituted a denial of due process, requiring vacatur of that decision.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

2. New and material evidence has been received and the claim of service connection for a low back disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).   

3.  On de novo review, service connection for rheumatoid arthritis is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER


The August 23, 2017, Board decision in the matter of the Veteran's appeal seeking to reopen a claim of service connection for a back disaiblity is vacated.

The appeal seeking to reopen a claim of service connection for a low back disability is granted.

Service connection for a low back disability is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


